DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/23/2021 has been entered.  Claims 15-17, 19-22, 24, and 26-34 remain pending in the application.  Claims 1-14, 18, 23, and 25 have been canceled.  New claims 35-37 have been added.  Applicant's amendments to the claims have overcome the nonstatutory double patenting rejections previously set forth in the Final Rejection mailed 08/23/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 has been considered by the examiner.  

Allowable Subject Matter
Claims 15-17, 19-22, 24, and 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of producing a porous structure comprising the steps of: depositing a first layer of a metal powder onto a substrate; scanning a portion of the first metal powder layer with a high energy beam to form either one or both of a portion of a first section of the structure and a portion of a plurality of struts forming porous geometries of a second section of the structure, each of the porous geometries corresponding to respective single unit cells; depositing successive layers of the metal powder onto respective previous metal powder layers; and scanning the successive metal powder layers with the high energy beam so that the first section, a cellular layer including the plurality of struts defining the porous geometries of the second section of the structure, and an interface layer including attachment struts attaching some of the porous geometries of the cellular layer to the first section are formed, wherein the plurality of struts of each of the porous geometries are attached to define vertices, and wherein each vertex of the porous geometries attached to the first section by the interface layer is attached to the first section of the structure by only a single one of the attachment struts.  
The closest prior art is U.S. Patent Publication No. 2013/0268085 to Dong et al. ("Dong") as set forth in the Final Rejection mailed 08/23/2021.  Applicant argues that Applicant has amended each of independent claims 15, 28, and 31 to recite a first section, a second section including a cellular layer, and an interface layer attaching the first and second sections (remarks, page 8).  Applicant argues that Applicant has amended claims 15 and 28 to further recite "each vertex of the porous geometries attached to the first section by the interface layer is attached to the first section of the structure by only a single one of the attachment struts" and has amended claim 31 to further recite "less than all of the vertices of each of the faces of the porous geometries at least partially confronting the first section of the structure are connected by a strut to the first section of the structure, each such strut being one of the first attachment struts" (remarks, page 8).  Applicant argues that Dong does not teach such features (remarks, page 8).  Applicant argues that Steinemann does not correct these deficiencies of Dong (remarks, page 8).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest the first section, a cellular layer including the plurality of struts defining the porous geometries of the second section of the structure, and an interface layer including attachment struts attaching some of the porous geometries of the cellular layer to the first section are formed, wherein the plurality of struts of each of the porous geometries are attached to define vertices, and wherein each vertex of the porous geometries attached to the first section by the interface layer is attached to the first section of the structure by only a single one of the attachment struts, as in claims 15 and 28, and less than all of the vertices of each of the faces of the porous geometries at least partially confronting the first section of the structure are connected by a strut to the first section of the structure, each such strut being one of the first attachment struts, as in claim 31.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733